Citation Nr: 1135867	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  00-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected disabilities or as a result of tobacco use, for purposes of accrued benefits.

2.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, to include as secondary to service-connected disabilities, for purposes of accrued benefits.

4.  Entitlement to an earlier effective date for the grant of a total disability evaluation based on individual unemployability (TDIU), for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, including combat service in the Republic of Vietnam, and his decorations included the Purple Heart Medal.  The Veteran died in June 2010.  The appellant is his surviving spouse.

At the time of the Veteran's death, claims then on appeal were pending as to the issues on appeal here for purposes of accrued benefits.  The appellant, as one who would be eligible to receive accrued benefits due to the claimant Veteran, applied to be substituted as the claimant for purposes of processing the claims, and that status was granted.  See 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death. 38 U.S.C.A. § 5121A.

In a June 2005 decision the Board denied service connection for (1) bilateral hearing loss; (2) arteriosclerotic heart disease, to include as secondary to service-connected disabilities or as a result of tobacco use; and (3) an acquired psychiatric disorder, including major depressive disorder, to include as secondary to service-connected disabilities.  That decision also denied entitlement to a TDIU.  As to each of these denials the Veteran appealed the June 2005 Board decision to the Court, which in November 2006 granted a joint motion of the parties to order vacating and remanding the June 2005 Board decision to the Board.  In April 2007 the Board remanded the case to the RO.  

In April 2009, the RO granted TDIU effective December 17, 2007.  In July 2009, the Veteran initiated an appeal to the Board by filing a notice of disagreement as to the effective date for the grant of TDIU.  The RO issued a statement of the case on this matter in June 2010 within two weeks before the Veteran's death and before he could perfect his appeal, though it was still pending at the time of his death.

In a June 2009 decision, the Board again denied the three service connection claims.  In an Order of February 2011, the Court granted a joint motion of the parties for an order vacating and remanding for readjudication the June 2009 Board decision, as to the three service connection claims.  

In April 2011, the Regional Office in Seattle, Washington performed a special review of the appellant's case pursuant to 38 C.F.R. § 3.816 (2010).  In its April 2011 rating decision, in pertinent part, that regional office granted service-connection for purposes of accrued benefits, for (1) coronary artery disease, myocardial infarction, status post coronary artery bypass graft; and (2) scar residuals due to coronary artery bypass graft.  

Subsequent to the certification of the appeal to the Board, in June 2011 the appellant's attorney made a motion to withdraw as the appellant's representative for good cause.  He noted that the appellant wished to withdraw her pending claims as shown in an attached letter from her, and that she was notified of the motion to withdraw and was not opposed.  A representative may not withdraw services after certification of an appeal unless good cause is shown on motion.  See 38 C.F.R. § 20.608(b).  Given the facts of this case, the Board finds evidence of good cause and grants the motion of the appellant's attorney to withdraw as the representative of record with respect to the matters decided herein.  Id.  Therefore, the appellant is not represented at this time before VA.


FINDINGS OF FACT

1.  Service connection is in effect for arteriosclerotic heart disease for purposes of accrued benefits.

2.  In a statement in support of the claim signed by the appellant and dated on June 10, 2011 and received by the Board prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of her appeal of all claims on appeal.


CONCLUSIONS OF LAW

1.  There being no justiciable case or controversy, the claim of service connection for arteriosclerotic heart disease for purposes of accrued benefits is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claims for service connection for bilateral hearing loss and for an acquired psychiatric disorder, including major depressive disorder; and for an earlier effective date for TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2011 rating decision, the Regional Office in Seattle, Washington granted service connection for accrued benefits purposes for (1) coronary artery disease, myocardial infarction, status post coronary artery bypass graft; and (2) scar residuals due to coronary artery bypass graft.   Therefore, the appellant's claims of service connection for arteriosclerotic heart disease, for purposes of accrued benefits, are moot because the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the Appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  In a written submission signed by the appellant and dated on June 10, 2011 and received by the Board prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of all claims on appeal.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 


ORDER

Service connection for arteriosclerotic heart disease is dismissed.

Service connection for bilateral hearing loss is dismissed.

Service connection for an acquired psychiatric disorder, including major depressive disorder, is dismissed.

The appeal of the claim for an earlier effective date for the grant of a total disability evaluation based on individual unemployability is dismissed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


